Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 1/29/21 has been entered. Claims 19-20 have been canceled.  Claims 21-22 have been added.  Claims 1, 5, 11, 13, and 16-18 have been amended.  Claims 1-18, and 21-22 remain pending in the application.
Applicant’s amendment to the Claims has overcome each and every objection to the drawings set forth in the Non-Final Office Action mailed 10/30/20.
Response to Arguments
Applicant's arguments filed 1/29/21, regarding the 112(f) interpretation of “a flow arrangement” and “a reset arrangement” (see Remarks filed 1/29/21, Pages 9-10) have been fully considered but they are not persuasive.  Applicant has argued that the term “arrangement” is not a generic placeholder and provides no legal support for the allegation that “arrangement” is a substitute for “means for”.  The Examiner does not find this argument persuasive.  The MPEP states “The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): ‘mechanism for,’ The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.”(MPEP 2818 I A).  The Examiner takes the position that “arrangement” in each of “a flow arrangement” and “a reset arrangement” is not understood by a person having ordinary skill in the art to have any definite meaning as the name for structure and therefore are generic placeholders.  Therefore, “a flow arrangement” and “a reset arrangement” are still being interpreted to invoke 112(f).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a flow arrangement” (claims 1 and 16) -- flow arrangement 5;
“a reset arrangement” (claim 6 and 18) -- reset arrangement 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher W. Wen (Reg. No. 68,478) on 2/11/21.
The application has been amended as follows: 

Claim 1, Line 16 - “attached at a distal end” has been replaced with --attached [[at]]to a distal end--.

Claim 13 - Canceled
Claim 16 - Canceled
Claim 17 - Canceled


Allowable Subject Matter
Claims 1-12, 14-15, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12, 14-15, and 21-22 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the closure cover is attached to a distal end of the linear actuator such that the linear actor is wholly arranged in the compressor housing” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-12, 14-15, and 21-22.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dreesen et al. (U.S. 3,150,650) discloses a compressor housing (12) in which is formed a charge air passage (24); and actuator (37, 38, and 39) arranged on the charge air passage for adaption of a cross-section of the charge air passage (see Figs. 1-2 and Col. 2, Lines 39-48 ), a closure cover (see Fig. 2 at end of 36 where an unlabeled closure cover is shown screwed into 36) of the compressor housing closing the housing  body and the compressor housing , and wherein the closure cover is attached at a distal end of the linear actuator (see Fig. 2 at end of 36 where an unlabeled closure cover is shown at an end of 37/38/39) such that the linear actuator is wholly arranged in the compressor housing (see Fig. 2 where entirety of 37/38/39 is shown arranged within 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/2/21
/JESSE S BOGUE/Primary Examiner, Art Unit 3746